UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number000-52000 ROMA FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UNITED STATES 51-0533946 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification Number) 2300 Route 33, Robbinsville, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609) 223-8300 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer []Accelerated filer [ X ] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date, July 20, 2010: $0.10 par value common stock- 30,739,053 shares outstanding ROMA FINANCIAL CORPORATION AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition 2 at June 30, 2010 and December 31, 2009 (Unaudited) Consolidated Statements of Income for the Three & Six Months Ended 3 June 30, 2010 and 2009 (Unaudited) Consolidated Statements of Changes in Stockholders’ Equity for the Six 4 Months Ended June 30, 2010 and 2009 (Unaudited) Consolidated Statements of Cash Flows for the Six Months 5 Ended June 30, 2010 and 2009 (Unaudited) Notes to Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of 29 Financial Condition and Results of Operations Item 3: Quantitative and Qualitative Disclosure About Market Risk 35 Item 4: Controls and Procedures 36 PART II - OTHER INFORMATION 36 1: Legal Proceedings 36 1A: Risk Factors 36 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 3: Defaults Upon Senior Securities 37 4: (Reserved) 37 5: Other Information 37 6: Exhibits 37 SIGNATURES 38 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, December 31, (In thousands, except for share data) Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other banks Money market funds Cash and Cash Equivalents Investment securities available for sale (“AFS”), at fair value Investment securities held to maturity (“HTM”), at amortized cost (fair value of $288,246 and$301,673, respectively) Mortgage-backed securities held to maturity, at amortized cost (fair value of $298,880and $258,758, respectively) Loans receivable, net of allowance for loan losses( $7,268 and $5,243, respectively) Real estate and other repossessed assets Real estate owned via equity investment Premises and equipment, net Federal Home Loan Bank of New York and ACBB stock Accrued interest receivable Bank owned life insurance Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank of New York advances Securities sold under agreements to repurchase Securities purchased and not settled - Advance payments by borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Stockholders’ Equity Common stock, $0.10 par value, 45,000,000 shares authorized, 32,731,875 shares issued; 30,781,053 and 30,932,653 shares outstanding, respectively Paid-in capital Retained earnings Unearned shares held by Employee Stock Ownership Plan ) ) Treasury stock, 1,950,822 and 1,799,222shares, respectively ) ) Accumulated other comprehensive loss ) ) Total Roma Financial Corporation stockholders’ equity Noncontrolling interest Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 2 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Unaudited) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except for share and per share data) (In thousands, except for share and per share data) Interest Income Loans, including fees $ Mortgage-backed securities held to maturity Investment securities held to maturity Securities available for sale Other interest-earning assets Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision forloan losses Net Interest Income after Provision for Loan Losses Non-InterestIncome Commissions on sales of title policies Fees and service charges on deposits and loans Income from bank owned life insurance Net gain from sale of mortgage loans originated for sale 46 74 Net gain for sale of available for sale securities 28 - 51 - Other Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Net occupancy expense of premises Equipment Data processing fees Federal Deposit Insurance Premium Advertising Acquisition costs - - Other Total Non-Interest Expense Income Before Income Taxes Income Taxes Net income before noncontrolling interests Plus: net (gain) loss attributable to the noncontrolling interest ) 2 ) 13 Net Income attributable to Roma Financial Corporation $ Net income attributable to Roma Financial Corporation per common share Basic and Diluted $ Dividends Declared Per Share $ Weighted Average Number of Common Shares Outstanding Basic and Diluted See notes to consolidated financial statements. 3 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) (In thousands) Unearned Accumulated Shares Other Common Stock Paid-In Retained Held Comprehensive Treasury Noncontrolling Shares Amount Capital Earnings ByESOP (Loss) Stock Interest Total Balance December 31, 2008 $ ) $ ) $ ) $ $ Comprehensive income: Net income for the six months ended June 30, 2009 ) Other comprehensive income net oftaxes: Unrealized loss on available for sale securities net of income taxes $(259) ) ) Totalcomprehensive income Treasury shares released 44 ) - Dividends declared ) ) Capital contributed by minority interest 10 10 Stock-based compensation ESOP shares earned 60 Balance June 30, 2009 $ ) $ ) $ ) $ $ Balance December 31, 2009 $ ) $ ) $ ) $ $ Comprehensive income: Net income for the six months ended June 30, 2010 49 Other comprehensive income net of taxes: Unrealized gain on available for salesecurities net of income taxes and reclassification adjustment ($1,013) Total comprehensive income Treasury shares repurchased ) ) ) Treasury shares released 44 ) - Dividends declared ) ) Stock-based compensation ESOP shares earned 52 Balance June 30, 2010 $ ) $ ) $ ) $ $ See notes to consolidated financial statements 4 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (In thousands) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation of premises and equipment Stock-based compensation Amortization of premiums and accretion of discounts on securities ) ) Accretion of deferred loan fees and discounts ) ) Gain on sale of securities available for sale ) - Net gain on sale of mortgage loans originated for sale ) ) Mortgage loans originated for sale ) ) Proceeds from sales of mortgage loans originated for sale Net realized loss on sale of real estate owned - 8 Provision for loan losses ESOP shares earned Decrease (increase) in accrued interest receivable ) Increase in cash surrender value of bank owned life insurance ) ) Increase in other assets ) ) (Decrease) in accrued interest payable ) ) (Decrease) increase in other liabilities ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Proceeds from maturities, calls and principal repayments of securities available for sale Proceeds from sale of securities available for sale - Purchases of securities available for sale ) ) Proceeds from maturities, calls and principal repayments of investment securities held to maturity Purchases of investment securities held to maturity ) ) Principal repayments on mortgage-backed securities held to maturity Purchases of mortgage-backed securities held to maturity ) ) Proceeds from sale of real estate owned - 60 Net increase in loans receivable ) ) Additions to premises and equipment and real estate owned via equity investment ) ) (Purchase) redemption of Federal Home Loan Bank of New York and ACBB stock ) Net Cash Used inInvesting Activities ) ) Cash Flows from Financing Activities Net increase in deposits Increase in advance payments by borrowers for taxes and insurance Dividends paid to minority stockholders of Roma Financial Corp. ) ) Redemption of Federal Home Loan Bank of New York advances ) ) Proceeds from Federal Home Loan Bank of NewYork advances - Purchases of treasury stock ) - Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ 5 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Cont’d) (Unaudited) Six Months Ended June 30, (In thousands) Supplementary Cash Flows Information Income taxes paid, net $ $ Interest paid $ $ Securities purchased and not settled $ $ Loan receivable transferred to other repossessed assets $ $ - See notes to consolidated financial statements. 6 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE A – ORGANIZATION Roma Financial Corporation (the “Company”) is a federally-chartered corporation organized in January 2005 for the purpose of acquiring all of the capital stock that Roma Bank issued in its mutual holding company reorganization.Roma Financial Corporation’s principal executive offices are located at 2300 Route 33, Robbinsville, New Jersey 08691 and its telephone number at that address is (609) 223-8300. Roma Financial Corporation, MHC is a federally-chartered mutual holding company that was formed in January 2005 in connection with the mutual holding company reorganization.Roma Financial Corporation, MHC has not engaged in any significant business since its formation.So long as Roma Financial Corporation MHC is in existence, it will at all times own a majority of the outstanding stock of Roma Financial Corporation. Roma Bank is a federally-chartered stock savings bank.It was originally founded in 1920 and received its federal charter in 1991.Roma Bank’s deposits are federally insured by the Deposit Insurance Fund as administered by the Federal Deposit Insurance Corporation.Roma Bank is regulated by the Office of Thrift Supervision and the Federal Deposit Insurance Corporation.The Office of Thrift Supervision also regulates Roma Financial Corporation, MHC and Roma Financial Corporation as savings and loan holding companies. RomAsia Bank is a federally-chartered stock savings bank. RomAsia Bank received all regulatory approvals on June 23, 2009 to be a federal savings bank and began operations on that date. The Company invested $13.4 million in RomAsia Bank and currently holds a 89.55% ownership interest. RomAsia Bank is regulated by the Office of Thrift Supervision. Roma Bank and RomAsia Bank are collectively referred to as (the “Banks”). The Banks offer traditional retail banking services, one-to four-family residential mortgage loans, multi-family and commercial mortgage loans, construction loans, commercial business loans and consumer loans, including home equity loans and lines of credit. Roma Bank operates from its main office in Robbinsville, New Jersey, and thirteen branch offices located in Mercer, Burlington and Ocean Counties, New Jersey. RomAsia Bank operates from two locations in Monmouth Junction, New Jersey. As of June 30, 2010, the Banks had 179 full-time employees and 39 part-time employees.Roma Bank maintains a website at www.romabank.com. Roma Financial Corporation conducted a minority stock offering during 2006 in which 30% of its outstanding stock was sold to the public in a subscription offering.The offering closed July 11, 2006 and the net proceeds from the offering were approximately $96.1 million (gross proceeds of $98.2 million for the issuance of 9,819,562 shares, less offering costs of approximately $2.1 million).The Company also issued 22,584,995 shares to Roma Financial Corporation, MHC and 327,318 shares to the Roma Bank Community Foundation, Inc., resulting in a total of 32,731,875 shares issued and outstanding after the completion of the offering.A portion of the proceeds were loaned to the Roma Bank Employee Stock Ownership Plan (ESOP) to purchase 811,750 shares of the Company’s stock at a cost of $8.1 million. Throughout this document, references to “we,” “us,” or “our” refer to the Banks or the Company, or both, as the context indicates. NOTE B - BASIS OF PRESENTATION The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiary, Roma Bank and Roma Bank’s wholly-owned subsidiaries, Roma Capital Investment Corp. (the “Investment Co.”) and General Abstract and Title Agency (the “Title Co.”), and the Company’s majority owned investment of 89.55% in RomAsia Bank. The consolidated statements also include the Company’s 50% interest in 84 Hopewell, LLC (the “LLC”), a real estate investment which is consolidated according to the requirements of Accounting Standards Codification Topic 810, Variable Interest Entities.All significant inter-company accounts and transactions have been eliminated in consolidation. These statements were prepared in accordance with instructions for Form 10-Q and Rule 10-01 of Regulation S-X and, therefore, do notinclude all information or footnotes necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with generally accepted accounting principles in the United States of America. 7 NOTE B - BASIS OF PRESENTATION (Continued) In the opinion of management, all adjustments which are necessary for a fair presentation of the consolidated financial statements have been made at and for the three and six months ended June 30, 2010 and 2009.The results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the results which may be expected for the entire fiscal year or other interim periods. The December 31, 2009 data in the consolidated statements of financial condition was derived from the Company’s audited consolidated financial statements for that date. That data, along with the interim financial information presented in the consolidated statements of financial condition, income, changes in stockholders’ equity and cash flows should be read in conjunction with the 2009 audited consolidated financial statements for the year ended December 31, 2009, including the notes thereto included in the Company’s Annual Report on Form 10-K. The Investment Co. was incorporated in the State of New Jersey effective September 4, 2004, and began operations October 1, 2004.The Investment Co. is subject to the investment company provisions of the New Jersey Corporation Business Tax Act.The Title Co. was incorporated in the State of New Jersey effective March 7, 2005 and commenced operations April 1, 2005. The Company, together with two individuals, formed a limited liability company, 84 Hopewell, LLC. The LLC was formed to build a commercial office building in which is located the Company’s Hopewell branch, corporate offices for the other LLC members construction company and tenant space. The Company invested $370,000 in the LLC and provided a loan in the amount of $3.6 million to the LLC. The Company and the other 50% owner’s construction company both have signed lease commitments to the LLC. The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”).In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the consolidated statements of financial condition and revenues and expenses for the periods then ended.Actual results could differ significantly from those estimates. A material estimate that is particularly susceptible to significant change relates to the determination of the allowance for loan losses.The allowance for loan losses represents management’s best estimate of losses known and inherent in the portfolio that are both probable and reasonable to estimate.While management uses the most current information available to estimate losses on loans, actual losses are dependent on future events and, as such, increases in the allowance for loan losses may be necessary. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Banks’ allowance for loan losses.Such agencies may require the Banks to recognize additions to the allowance based on their judgments about information available to them at the time of their examinations. Effective April 1, 2009, the Company adopted Financial Accounting Standards Board (FASB) guidance now codified as FASB ASC Topic 855, Subsequent Events.This guidance establishes general standards for accounting and for disclosure of events that occur after the balance sheet date but before financial statements are issued.The subsequent event guidance sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition in the financial statements, identifies the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in the financial statements, and the disclosures that should be made about events or transactions that occur after the balance sheet date. NOTE C - CONTINGENCIES The Company, from time to time, is a party to routine litigation that arises in the normal course of business.In the opinion of management, the resolution of such litigation, if any, would not have a material adverse effect, as of June 30, 2010, on the Company’s consolidated financial position or results of operations. 8 NOTE D – EARNINGS PER SHARE Basic earnings per share is based on the weighted average number of common shares actually outstanding adjusted for Employee Stock Ownership Plan (“ESOP”) shares not yet committed to be released. Diluted EPS is calculated by adjusting the weighted average number of shares of common stock outstanding to include the effect of outstanding stock options and unvested stock awards, if dilutive, using the treasury stock method. Shares issued and reacquired during any period are weighted for the portion of the period they were outstanding. Outstanding stock options and restricted stock grants for the three and six months ended June 30, 2010 were not considered in the calculation of diluted earnings per share because they were antidilutive. NOTE E – STOCK BASED COMPENSATION Equity Incentive Plan At the Annual Meeting held on April 23, 2008, stockholders of the Company approved the Roma Financial Corporation2008 Equity Incentive Plan. On June 25, 2008 directors, senior officers and certain employees of the Company were granted, in the aggregate, 820,000 stock options and awarded 222,000 shares of restricted stock. The 2008 Plan enables the Board of Directors to grant stock options to executives, other key employees and nonemployee directors. The options granted under the Plan may be either incentive stock options or non-qualified stock options. The Company has reserved 1,292,909 shares of common stock for issuance upon the exercise of options granted under the 2008 Plan and 517,164 shares for grants of restricted stock.The Plan will terminate in ten years from the grant date.Options will be granted with an exercise price not less than the Fair Market Value of a share of Common Stock on the date of the grant. Options may not be granted for a term greater than ten years.Stock options granted under the Incentive Plan are subject to limitations under Section 422 of the Internal Revenue Code.The number of shares available under the 2008 Plan, the number of shares subject to outstanding options and the exercise price of outstanding options will be adjusted to reflect any stock dividend, stock split, merger, reorganization or other event generally affecting the number of Company’s outstanding shares. At June 30, 2010, there were 472,909 shares available for option grants under the 2008 Plan and 295,164 shares available for grants of restricted stock. The Company accounts for stock based compensation under FASB ASC Topic 718, “Compensation-Stock Compensation”.ASC Topic 718 covers a wide range of share-based compensation arrangements including share options, restricted share plans, performance-based awards, share appreciation rights, and employee share purchase plans. ASC Topic 718 requires that compensation cost relating to share-based payment transactions be recognized in the financial statements. The cost is measured based on the fair value of the equity or liability instruments issued. ASC Topic 718 also requires the Company to realize as a financing cash flow rather than an operating cash flow, as previously required, the benefits of realized tax deductions in excess of previously recognized tax benefits on compensation expense.In accordance with SEC Staff Accounting Bulletin (“SAB”) No. 107, the Company classified share-based compensation for employees and outside directors within “salaries and employee benefits” in the consolidated statement of income to correspond with the same line item as the cash compensation paid. The stock options will vest over a five year service period and are exercisable within ten years. Compensation expense for all option grants is recognized over the awards’ respective requisite service period. Restricted shares, granted on June 25, 2008, vest over a five year service period, management recognizes compensation expense for the fair value of restricted shares on a straight-line basis over the requisite service period of the awards of five years. The number of shares granted and the grant date market price of the Company’s common stock determines the fair value of the restricted shares under the Company’s restricted stock plan. 9 NOTE E – STOCK BASED COMPENSATION (Continued) The following is a summary of the status of the Company’s stock option activity and related information for the six months ended June 30, 2010: Number of Stock Options Weighted Avg. Exercise Price Weighted Avg. Remaining Contractual Life Aggregate Intrinsic Value Balance at January 1, 2010 $ Granted - - Exercised - - Forfeited - - Balance at June 30, 2010 $ 8.0 years $ Exercisable at June 30, 2010 $ The following is a summary of the status of the Company’s restricted shares as of June 30, 2010 and changes during the three months ended June 30, 2010. Number of Restricted Shares Weighted Average Grant Date Fair Value Non-vested restricted shares at January 1, 2010 $ Granted - - Forfeited - - Vested Non-vested restricted shares at June 30, 2010 $ Stock option and stock award expenses included in compensation expense was $300,000 and $597,000, respectively, for the three and six months ended June 30, 2010 with a respective tax benefit of $120,000 and $239,000, and $300,000 and $574,000, respectively for the three and six months ended June 30, 2009, with a respective tax benefit of $120,000 and $230,000.At June 30, 2010, approximately $3.6 million of unrecognized cost, related to outstanding stock options and restricted shares, will be recognized over a period of approximately 3.00 years. Equity Incentive Plan – RomAsia Bank The stockholders of RomAsia Bank approved an equity incentive plan in 2009. On January 6, 2010, directors, senior officers and certain employees of the RomAsia Bank were granted, in the aggregate, options to purchase 75,500 shares of RomAsia common stock. The Plan enables the Board of Directors of RomAsia Bank to grant stock options to executives, other key employees and nonemployee directors. The options granted under the Plan may be either incentive stock options or non-qualified stock options. RomAsia has reserved 225,000 shares of it’scommon stock for issuance upon the exercise of options granted under the Plan.The Plan will terminate in ten years from the grant date.Options will be granted with an exercise price not less than the Fair Market Value of a share of RomAsia’s Common Stock on the date of the grant. Options may not be granted for a term greater than ten years.Stock options granted under the Incentive Plan are subject to limitations under Section 422 of the Internal Revenue Code.The number of shares available under the Plan, the number of shares subject to outstanding options and the exercise price of outstanding options will be adjusted to reflect any stock dividend, stock split, merger, reorganization or other event generally affecting the number of Company’s outstanding shares. At June 30, 2010, there were 149,500 shares available for option grants under the Plan. 10 NOTE E – STOCK BASED COMPENSATION (Continued) The stock options will vest over a five year service period and are exercisable within ten years. Compensation expense for all option grants is recognized over the awards’ respective requisite service period.The fair value of stock options granted in the six months ended June 30, 2010 was: Expected life 6.5 years Risk-free rate % Volatility % Dividend yield % Fair Value $ The following is a summary of the status of the RomAsia’s stock option activity and related information for the three months ended June 30, 2010: Number of Stock Options Weighted Avg. Exercise Price Weighted Avg. Remaining Contractual Life Aggregate Intrinsic Value Balance at January 1, 2010 - $ - Granted Exercised - - Forfeited - - Balance at June 30, 2010 $ 9.50 years $ Exercisable at June 30, 2010 - Stock option expense, related to the RomAsia plan included with compensation expense was $11,000 and $21,000 for the three and six months ended June 30, 2010, and zero for three and six months ended June 30, 2009, with a related tax benefit of $5,000 and $9,000 for the three and six months ended June 30, 2010, and zero in 2009.At June 30, 2010, approximately $197,000 unrecognized cost, related to outstanding stock options, will be recognized over a period of approximately 4.50 years. Employee Stock Ownership Plan Roma Bank has an Employee Stock Ownership Plan (“ESOP”) for the benefit of employees who meet the eligibility requirements defined in the plan.The ESOP trust purchased 811,750 shares of common stock as part of the stock offering using proceeds from a loan from the Company.The total cost of the shares purchased by the ESOP trust was $8.1 million, reflecting a cost of $10 per share.Roma Bank makes cash contributions to the ESOP on a quarterly basis sufficient to enable the ESOP to make the required loan payments to the Company.The loan bears an interest rate of 8.25% with principal and interest payable in equal quarterly installments over a fifteen year period.The loan is secured by the shares of the stock purchased. Shares purchased with the loan proceeds were initially pledged as collateral for the term loan and are held in a suspense account for future allocation among participants. Shares released from the suspense account will be allocated among the participants on the basis of compensation,as described by the Plan, in the year of allocation.As shares are committed to be released from collateral, the Company reports compensation expense equal to the current market price of the shares, and the shares become outstanding for earnings per share computations.As of June 30, 2010 there were 593,286 unearned shares. The Company’s ESOP compensation expense was $159 thousand and $323 thousand, and $175 thousand and $397 thousand, respectively, for the three and six months ended June 30, 2010 and 2009. 11 NOTE F- REAL ESTATE OWNED VIA EQUITY INVESTMENTS In 2008, Roma Bank, together with two individuals, formed 84 Hopewell, LLC. The LLC was formed to build a commercial office building which includes Roma Bank’s Hopewell branch, corporate offices for the other 50% owners’ construction company and tenant space. Roma Bank made a cash investment of approximately $360,000 in the LLC and provided a loan to the LLC in the amount of $3.6 million. Roma Bank and the construction company both have signed lease commitments to the LLC. With the adoption of guidance in regards to variable interest entities now codified in FASB ASC Topic 810, “Consolidation”, the Company is required to perform an analysis to determine whether such an investment meets the criteria for consolidation into the Company’s financial statements.As of June 30, 2010 and December 31, 2009, this variable interest entity met the requirements of ASC Topic 810 for consolidation based on Roma Bank being the primary financial beneficiary. This was determined based on the amount invested by the Bank compared to the other partners to the LLC and the lack of personal guarantees. As of June 30, 2010, the LLC had $4.0 million in fixed assets and a loan from Roma Bank for $3.5 million, which was eliminated in consolidation. The LLC had accrued interest payable to the Bank of $11 thousand at June 30, 2010 and during the three and six months then ended the Bank had paid $26 thousand and $51 thousand in rent to the LLC.Both of these amounts were eliminated in consolidation. Roma Bank’s 50% share of the LLC’s net income for the six months ended June 30, 2010 was $33 thousand. NOTE G – INVESTMENT SECURITIES The following summarizes the amortized cost and estimated fair value of securities available for sale at June 30, 2010and December 31, 2009 with gross unrealized gains and losses therein: (in thousands): June 30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) Available for sale: Mortgage-backed securities-U.S. Government Sponsored Enterprises (GSE’s) $ $ $
